DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
1.	Applicants’ amendment filed September 1, 2021 is acknowledged and has been entered.  Claim 1 has been amended.   Claims 1-9 are now pending in the instant application.   All rejections have been withdrawn in view of Applicants’ amendment to the claims and/or comments.

2.	The terminal disclaimer filed on September 1, 2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of 9,480,731 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over 2002 FDA Label for BOTOX in view of Jung et al (PGPUB 2010/0291136) and Goodnough et al (Applied and Environmental Microbiology, Oct. 1992, 58/10:3426-3428).
2002 Label is directed to injections of a botulinum toxin type A formulation Botox for the temporary improvement in the appearance of moderate to severe glabellar lines.  The 2002 Label describes intramuscular injection in five sites, 1 in the procerus muscle and 2 in each corrugator 
The additional components of the pharmaceutical composition being administered is described in Jung et al, such as methionine, polysorbate 20 and sugars (sucrose or trehalose).  Jung described the use of a more stable botulinum composition that is free of animal-derived product.  Serum products such as albumin are not completely free from the possibility of being contaminated with pathogens or microorganisms and thus acting as mediators of disease, particularly viral diseases or Creutzeldt-Jakob disease (paragraph [0005]).   “Disclosed herein is a liquid pharmaceutical composition of botulinum toxin which is improved in stability. It comprises botulinum toxin, polysorbate 20, and methionine and optionally isoleucine. Employing, instead of the animal-derived protein albumin or gelatin, a combination of polysorbate 20 and methionine and optionally isoleucine as botulinum toxin stabilizers, the liquid pharmaceutical composition eliminates the risk of contaminating the body with serum-derived pathogens or microorganisms and can be administered safely to the body.” (abstract) “[0005] Albumin is selected in most cases for use as a stabilizer in the formulation of botulinum toxin. In addition to stabilizing the active protein ingredients in pharmaceutical compositions, albumin enjoys the advantage of showing negligible immunogenicity even when injected into the body. However, serum products such as albumin are not completely 
Although the 2002 Botox Label does not specifically teach or suggest using a composition free of animal protein, it was known to those of skill in the art at the time the invention was made to use compositions that are free of animal protein.  Goodnough et al teaches that “Although HSA is currently used in commercial practice, it may be desirable to use another protein or low-molecular-weight excipients for toxin stabilization, since certain unknown contaminants may be present in human blood proteins.  Other proteins, e.g., gelatin, may also contain pyrogens or other substances that could cause adverse reactions upon injection into patients.  Further work is being carried out in our laboratory to optimize procedures for 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one method, and a person of ordinary skill would recognize that it would be used in similar methods in the same way, using the technique is obvious unless its application is beyond that person’s skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that “The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results”.  It well known in the art to use a botulinum toxin composition that does not contain animal protein, as used in commercial practice, it may be desirable to use another protein or low-molecular-weight excipients for toxin stabilization, since certain unknown contaminants may be present in human blood proteins.  Other proteins, e.g., gelatin, may also contain pyrogens or other .

5.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over 2002 FDA Label for BOTOX in view of Jung et al (KR10-2012-0112248) and Goodnough et al (Applied and Environmental Microbiology, Oct. 1992, 58/10:3426-3428).
2002 Label is directed to injections of a botulinum toxin type A formulation Botox for the temporary improvement in the appearance of moderate to severe glabellar lines.  The 2002 Label describes intramuscular injection in five sites, 1 in the procerus muscle and 2 in each corrugator supercilii muscle for a total dose in the active treatment groups of 20 U (Page 2) results in the temporary reduction of the glabellar lines for up to four months.   The severity of glabellar lines was reduced for up to 120 days (i.e. reduced frequency of treatment) in the Botox group compared to the placebo group as measured both by investigators rating of glabellar line 
The additional components of the pharmaceutical composition being administered is described in Jung et al, such as methionine, polysorbate 20 and sugars (sucrose or trehalose).  Jung et al describes a lyophilized preparation as well as not containing animal-derived proteins. Jung et al describes not using animal-derived protein because there is a danger of pathogens derived from blood or latent infection (page 3). A person of ordinary skill in the art would have been motivated to combine the 2002 Label with Jung et al as these prior art references related to administering botulinum toxin compositions to alleviate medical conditions. A skilled artisan would have sought to substitute the Jung et al compositions for the one in the 2002 Label as the Jung et al formulations had improved stability and decreased risks of side effects. It was already known at the time that botulinum toxin could be used for aesthetic purposes, such as facial wrinkle reduction. 
Although the 2002 Botox Label does not specifically teach or suggest using a composition free of animal protein, it was known to those of skill in the art at the time the invention was made to use compositions that are free of animal protein.  Goodnough et al teaches that “Although HSA is currently used in commercial practice, it may be desirable to use another protein or low-molecular-weight excipients for toxin stabilization, since certain unknown contaminants may be present in human blood proteins.  Other proteins, e.g., gelatin, may also contain pyrogens or other substances that could cause adverse reactions upon injection into patients.  Further work is being carried out in our laboratory to optimize procedures for production, purification, and stabilization of type A and other serotypes of 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one method, and a person of ordinary skill would recognize that it would be used in similar methods in the same way, using the technique is obvious unless its application is beyond that person’s skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that “The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results”.  It well known in the art to use a botulinum toxin composition that does not contain animal protein, as used in commercial practice, it may be desirable to use another protein or low-molecular-weight excipients for toxin stabilization, since certain unknown contaminants may be present in human blood proteins.  Other proteins, e.g., gelatin, may also contain pyrogens or other substances that could cause adverse reactions upon injection into patients.  

6.	No claims are allowed.

7.	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860.  The examiner can normally be reached on 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645


/Nita M. Minnifield/Primary Examiner, Art Unit 1645